DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 5, 8, 9, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0314526 A1 (Nagasawa) in view of US 2012/0125667 A1 (Jung).
Nagasawa discloses, referring primarily to figures 5-7, a wiring substrate, comprising: an insulating layer (4) comprising a plurality of inorganic fillers (9) and resin (1); and a conductor layer (6, [0030]) formed on a surface of the insulating layer and having a conductor pattern, the conductor layer includes a metal film formed on the surface of the insulating layer, and the plurality of inorganic fillers includes a first inorganic filler comprising particles such that each of the particles has a portion of a surface separated from the resin and forming a gap with respect to the resin of the insulating layer (best seen in figure 6) and that the metal film of the conductor layer includes part formed in the gap between the first inorganic filler and the resin (best seen in figure 5). Nagasawa does not specifically disclose that the surface of the insulating layer has an arithmetic average roughness Ra in a range of 0.05µm to 0.5µm [claim 1]. However, it is well known in the art to form insulating layers with average roughness in the claimed range as evidenced by Jung ([0060]). Therefore, it would have been obvious, to one having ordinary skill in the art, to provide surface roughness in the claimed range on the insulating layer of the invention of Nagasawa as is known in the art and evidenced by Jung. The motivation for doing so would have been to promote adhesion of the conductor layer to the insulating layer (Jung [0061]).
Additionally, the modified invention of Nagasawa teaches, wherein the surface of the insulating layer includes a region in which 5 or more of the particles of the first inorganic filler are present per 10um (Nagasawa [0037]) [claim 2], wherein the metal film is an electroless plating film (Nagasawa [0025]) [claims 4, 8], wherein the insulating layer is formed such that a content rate of the plurality of inorganic fillers is in a range of 30% to 80% (Nagasawa [0037]) [claims 5, 9, 14].

Moreover, the modified invention of Nagasawa teaches a method for manufacturing a wiring substrate, comprising: forming an insulating layer (4) comprising a plurality of inorganic fillers (9) and resin (1); roughening a surface of the insulating layer such that the surface has an arithmetic average roughness Ra in a range of 0.05µm to 0.5µm (as modified by Jung above); and forming a conductor layer (6) comprising a metal film on the surface of the insulating layer, wherein the roughening of the surface of the insulating layer includes forming a first inorganic filler comprising particles such that each of the particles has a portion of a surface separated from the resin and forming a gap with respect to the resin of the insulating layer (best seen in Nagasawa figure 6), and the forming of the conductor layer includes forming the metal film on the surface of the insulating layer such that part of the metal film fills the gap formed between the first inorganic filler and the resin (best seen in figure 5) [claim 19], wherein the roughening of the surface of the insulating layer includes roughening the surface of insulating layer such that the surface includes a region in which 5 or more of the particles of the first inorganic filler are present per 10µm (Nagasawa [0037]) [claim 20].
Allowable Subject Matter
Claims 3, 6, 7, 10-13, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 3 and via dependency claims 11-13 state the limitation, “wherein the conductor pattern of the conductor layer includes a wiring pattern formed such that a combination L/S of a minimum wiring width L and a minimum wiring interval S of the wiring pattern is in a range of 3µm/3µm to 20µm/20µm.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Claim 6 states the limitation “wherein the insulating layer is formed such that the surface of the insulating layer includes recesses recessed toward an opposite side with respect to the metal film and that the particles of the first inorganic filler are at least partially in the recesses.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Claim 7, and via dependency claims 17 and 18, state the limitation “wherein the conductor pattern of the conductor layer includes a wiring pattern formed such that a combination L/S of a minimum wiring width L and a minimum wiring interval S of the wiring pattern is in a range of 3µm/3µm to 20µm/20µm.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Claim 10 states the limitation “wherein the insulating layer is formed such that the surface of the insulating layer includes recesses recessed toward an opposite side with respect to the metal film and that the particles of the first inorganic filler are at least partially in the recesses.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Claim 15 states the limitation “wherein the insulating layer is formed such that the surface of the insulating layer includes recesses recessed toward an opposite side with respect to the metal film and that the particles of the first inorganic filler are at least partially in the recesses.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. 
Claim 16 states the limitation “wherein the insulating layer is formed such that the surface of the insulating layer includes recesses recessed toward an opposite side with respect to the metal film and that the particles of the first inorganic filler are at least partially in the recesses.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/           Primary Examiner, Art Unit 2847